     Case 1:18-cv-00605-DAD-EPG Document 29 Filed 06/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   USAA INVESTMENT MANAGEMENT                        No. 1:18-cv-00605-DAD-EPG
     COMPANY, a Delaware Corporation, et
12   al.,
13                      Plaintiffs,                    ORDER GRANTING PARTIES’
                                                       STIPULATION REGARDING THE
14          v.                                         CUSTODY OF THE ACCOUNTS AT ISSUE
15   HAROLD W. HODGES, et al.,                         (Doc. No. 28)
16                      Defendants.
17

18          The parties in this interpleader action have jointly stipulated to the transfer of the

19   individual retirement (“IRA Accounts”) and brokerage accounts at issue (collectively, “the

20   Accounts”) to the custody of non-party Charles Schwab & Co., Inc. (“Charles Schwab”) in order

21   to preserve the IRA Accounts’ tax-advantaged status. (Doc. No. 28.) The IRA Accounts have

22   account numbers ending in -1341 and -6530, and the brokerage account has an account number

23   ending in -3648. (Id. at 2, 3.)

24          For good cause shown, the court grants the parties’ stipulation.

25          Accordingly:

26          1.      The Accounts may be transferred to the custody of Charles Schwab with the

27                  registered owner as Darlene L. Hodges until defendants’ competing claims to the

28                  Accounts are resolved;
                                                       1
     Case 1:18-cv-00605-DAD-EPG Document 29 Filed 06/19/20 Page 2 of 2

 1         2.    The parties are ordered to provide the account transfer documentation needed by

 2               Charles Schwab and National Financial Services, LLC, the originating financial

 3               institution, to effectuate the transfer of the Accounts; and

 4         3.    The Accounts remain restricted from further movement, liquidation, or use until

 5               the conclusion of this matter or an interim order of the court.

 6   IT IS SO ORDERED.
 7
        Dated:   June 19, 2020
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
